DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are presented for examination. 
3.	This Office Action is in response to application 16/621723 filed on December 12, 2019.
4.	Application 16/621723 which is a 371 of PCT/EP2018/062931 is designated US under (81) on the PCT.  The US designation under (81) on the PCT entitles the application the benefit date of July 5, 2017 from the filing date of foreign application EP 17179719.4.
5.	A certified copy of the foreign application EP 17179719.4 was filed at USPTO on December 12, 2019.  However, EP 17179719.4 is not an English version for the examiner to readily verify support for claimed subject matter.

6.	Claim 3 is objected to as being dependent upon a rejected base claim, but claim 3 would be allowable if the objections set forth in this Office Action are overcome and if claim 3 is rewritten in independent form including all of the limitations of the base claim (claims 1 and 8) and any intervening claims.  Also, Applicant to include necessary features for a smooth transition from feature to feature to prevent gaps/disconnects/indefinite issues (i.e. potential 35 U.S.C. 112(b) rejection) between features.

the preamble is not a claim limitation”  (See Pitney Bowes, Incorporated v. Hewlett-Packard Company, 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165, Federal Circuit 1999; See Rowe v. Dror, 112 F 3.d 473, 478, 42 USPQ2d 1550, 1553, Federal Circuit 1997; See also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)), “preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim” (See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81) and “the court held that the intended use of hair cutting was of no significance to the structure and process of making” (See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, CCPA 1963).  To ensure all Primary Examiners, SPEs, and Attorneys give the preamble features proper patentable weight, Applicant should rewrite the feature(s) recited in the preamble into limitation(s) to receive proper patentable weight from all future reviewers.  The same is in claim 8.

Paper Submitted

a.	Information Disclosure Statements as received on December 12, 2019, March 26, 2020, October 30, 2020 and April 30, 2021 were considered.

Claim Interpretation
9.	Claim 1 recites “unidirectional transfer of data.”  Instant specification [0005] states “unidirectional data transfer applications,” [0009] states “unidirectional data gateway,” [0012] states “unidirectional communication,” and [0036] states “a unidirectional communication protocol.”  Nowhere does the specification state the any unidirectional transfer technology.  A brief search reveals Wikipedia.

	According to Wikipedia, “a unidirectional network (also referred to as a unidirectional gateway or data diode) is a network appliance or device that allows data to travel in only one direction.  Data diodes can be found most commonly in high security environments, such as defense, where they serve as a connections between two or more networks of differing security classifications.  Given the rise of industrial IoT and digitization, this technology can now be found at the industrial control level for such facilities.”  “After years of development, data diodes have evolved from being only a network appliance of device allowing raw data to travel only in one direction, used in guaranteeing information security or protection of critical digital systems, such as industrial control systems, from inbound cyber attacks [] to combinations of hardware and software running in 

	The instant specification and Wikipedia explanations provide an interpretation of the recited “unidirectional transfer of data.”

10.	Claim 1 recites “repercussion-free unidirectional transfer of data” and claim 4 recites “error recognition codes being added to the data.”  Instant specification [0006] states “freedom from repercussions in this context means that transfer from a network zone having high security relevance to a less secure network zone does not introduce any kind of data into the security-relevant network zone.”  Based on prior art search, Heo et al., “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control Systems”, 2016 was revealed. 



Based on the instant specification and Heo explanations, the data transfer between higher security area and lower security area with forward error correction and with dualdiode technology satisfies the claim 1 recited “repercussion-free unidirectional transfer of data”.  This interpretation is applied to all the claims.

11.	Claim 10 recites “data import device.”  Instant specification [0022] states “and a data import device, which is designed to transform the data from the transport data format back into the network data format and to transmit the data to an application server, wherein the data import device and the application server are arranged in a second network zone that is physical remote from the first zone.”  Based on the specification explanation, the recited “data import device” receives the transmitted data into the second network zone.  This provides the interpretation of “data import device” applied to all the claims.

Claim Objections

12.	Claims 2, and 7-15 are objected to 37 C.F.R. 1.75 because of the following informalities:
	
13.	Claim 2 recites “a network data format into a transport data format” that refers back to “a network format data” and “a transport data format” in claim 1.  The limitation/feature is viewed as -- the network data format into the transport data format -- for further examination.  Applicant to resolve claim 2.  

14.	Claim 7 recites “the first network zone is a network having high security requirements and the second network zone is a network having low security requirements” where “a network” recited twice can be clarified.  The limitation/feature is viewed as -- the first network zone is a first network having high security requirements and the second network zone is a second network having low security requirements -- for further examination.  Applicant to resolve claim 7.

15.	Claim 8 recites “the first zone” and claim 12 recites “the first network zone” which both refer to an early recitation “a first network zone” in claim 8.  For clarity and consistency in the claims, claim 8 recitation of “the first zone” is viewed as – the first network zone – for further examination.  Applicant to resolve claim 8.

Claims 9-14 incorporate the deficiencies of claim 8, through dependency, and are also objected.

16.	Claim 13 recites “usable as unidirectional data transfer unit” which refers back to “a unidirectional data transfer unit” in claim 8.  The limitation/feature is viewed as – usable as the unidirectional data transfer unit – for further examination.  Applicant to resolve claim 13.

17.	Claim 15, which recites “a computer program product” and “a computer system to implement a method as claimed in claim 1,” does not recite a method type claim as is independent claim 1.  Applicant to amend claim 15 either to recite claim 15 properly as a dependent method claim or to recite claim 15 as an independent claim that is either a “non-transitory computer readable storage device” type claim or a “computer system” type claim which recites the method of claim 1.  Application to resolve claim 15.


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1, 4-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al., “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control Systems”, 2016, and in view of Kong et al., CN 102355409 A, “Data One-way Transmission System”, 2012, hereinafter Kong.

20.	Regarding claims 1 and 8, Heo teach a method for repercussion-free unidirectional transfer of data from a first network zone to a second network zone for evaluation in a remote application server (“high security area”, “low security area”, “sensor” Figures 1 and 2, “provides forward error correction” I. Introduction section page 311 col 1, “uses DualDiode Technology for hardware-enforced one-way data transfer” II. Related Works section page 311 col 1, “a unidirectional data transmission technology for data transfer between higher security area and lower security area”, “forward error correction” V. Conclusions section page 312 col 2), of the method comprising:
capturing the data (“from a higher security network”, “from send host”), which is transferred in a network data format (“message format of protocol”), in the first network zone (“high security area”) (“from a higher security network” I. Introduction section, page 311 col 2, “high security area” Figures 1 and 2, “receives transfer data from send host” III. Unidirectional Security Gateway section page 311 col 2, “protocol break guarantees the 
transmitting the data to an application server (“application servers”, “low security area” in Figure 1, “receive host”, “low security area” in Figure 2); and
wherein the second network zone that is physically remote (show in Figure 1) from the first network zone (“data flow from a higher security network to a lower security network” I. Introduction section page 310 col 2, “Higher Security area”, “lower security area” Figure 2).
Heo do not teach transforming the data, transport data format, and network data format features, but in a similar field of endeavor Kong teach:
capturing (“host send”, “data from the main frame”) the data (“converts the data”), which is transferred in a network data format (“first data format”, “original data format”), in the first network zone (“on the host”, “high security domain”) (“field of computer network”, “exchange data on the network”, “high security domain”, “low security domain”, “data from the main frame that initially sends data”, “data transmission module on the host to send the data to do after pretreatment sent to the first data format conversion module, by said first data conversion module converts the data to comply with the serial bus communication protocol data format”, “conversion back to the original data format”, “said serial bus communication agreement is a SPI communication protocol” page 2, “guarantee the one-way transmission of data” page 3);

unidirectionally transferring the data in the transport data format to the second network zone (“the converted data is transmitted by said isolation means to said unidirectional second data format conversion module”, “in according with said serial data from the” page 2);
transforming the data from the transport data format back into the network data format (“original data format”) (“by said second data format conversion module [] conversion back to the original data format” page 2); and
transmitting the data to an application server (“slave machine”) (“finally sent to the data receiving module”, “data transmitted to the slave machine” page 2),
wherein the transforming back is formed in a second network zone (“second data format”) that is physically remote from the first network zone (“second data format conversion module [] conversion back to the original data format” page 2, “data unidirectional transmission system” page 3).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Heo’s system that provides the user a “unidirectional security gateway system, UNIWAY, which provides forward error correction” (Heo Abstract) with the features of Kong’s system to provide “to overcome existing data 

The motivation being a “providing added functionality and flexibility” (Heo II. Related Works section page 311 col 1), “physically impossible to transmit data in a particular direction and enables secure, reliable, robust one-way information sharing” (Heo III. Unidirectional Security Gateway section page 311 col 1, and “unidirectional data transmission technology for data transfer between higher security area and lower security area” (Heo IV. TCP Uniway second, page 312 col 2) which includes “a kind of safe, reliable, data unidirectional transmission equipment that occupation mode is easy” (Kong page 2) and “used for data from the main frame that initiatively sends data one-way transmission to the slave” (Kong page 2).

21.	Regarding claim 4, Heo teach wherein the transforming involves the data being redundantly coded and/or error recognition codes being added to the data (UNIWAY which provides forward error correction [] for ensuring reliability and security of transfer data” I. Introduction section page 311 col 1).

22.	Regarding claim 5, Heo do not teach encrypting the data feature, but in a similar field of endeavor Kong teaches wherein the data are cryptographically protected 

23.	Regarding claim 6, Heo do not teach a cryptographically secure communication connection is used for transferring the data in the transport data format in the second network zone feature, but in a similar field of endeavor Kong teaches wherein a cryptographically secure communication (“encryption”, “unidirectional”) connection is used for transferring the data in the transport data format in the second network zone (“data reception module”) (“unidirectional transmission system”, “sends data one-way transmission to the slave of passive reception data”, “data reception module”, “SPI communication protocol” page 2, “encryption function” page 3 & 4).

24.	Regarding claim 7, Heo teach wherein the first network zone is a network having high security requirements and the second network zone is a network having low security requirements (“a unidirectional data transmission technology for data transfer between higher security area and lower security area” V. Conclusions section page 312).


25.	Regarding claim 9, Heo teach wherein the apparatus (“hardware based”) is configured to carry out the method (“send host” Figure 2, “unidirectional security gateway system, UNIWAY”, “system is a hardware based data transfer system”, 

26.	Regarding claim 11, Heo teach wherein the data import device is a part of the application server (“application servers” Figure 1, “unidirectional application running on a TCP server” IV. TCP Uniway section page 312 col 2).

27.	Regarding claim 13, Kong teaches wherein a network tap, a mirroring port of a network switch or a data diode is usable as unidirectional data transfer unit (“spacer assembly is the unidirectional device that on physical layer, ensure data flow, is used to realize the one-way transmission of data”, “a photodiode”, “as long as these devices have signal one-way transmission performance” page 4).

28.	Regarding claim 14, Kong teaches comprising a data gateway configured to set up a cryptographically secure communication connection for transferring the data in the transport data format, to the data import device (“data transmission blocks is done data also comprises cryptographic operation; said data reception module also comprises decryption operations” page 3, “if data transmission blocks has encryption function, then data reception module also will have corresponding decipher function” page 4).

.

30.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heo and Kong, and further in view of Haury et al., EP 2204034 B!, “Bidirectional gateway with enhanced security level”, 2008, hereinafter Haury.

31.	Regarding claim 2, Heo do not teach transforming the network data feature, but in a similar field of endeavor Kong teach:
wherein the transforming of the network data from a network data format (“first data format”) into a transport data format (“communication protocol”, “SPI communication protocol”) involves a protocol format conversion (“serial bus communication protocol data format”, “SPI communication protocol”) from a network protocol used for transferring the network data in the first network zone into a transport protocol used for transferring the network data to the second network zone being performed (“data from the main frame that initially sends data”, “data transmission module on the host to send the data to do after pretreatment sent to the first data format conversion module, by said first data conversion module converts the data 

Heo and Kong do not teach network protocol allows a bidirectional communication and the transport protocol allows only a unidirectional communication transforming the network data feature, but in a similar field of endeavor Haury teach:
wherein the network protocol allows a bidirectional communication and the transport protocol allows only a unidirectional communication (“a secure gateway for bidirectional communication between two communication networks; a first high security network and a second network whose security is lower” page 2, “zone of confidence offers the security level of the high security network connected to the 2.11 communication interface”, “low security network is connected to the 2.12 communication interface”, “gateway has in the zone of confidence a routing module”, “routing module is connected to two unidirectional channels:  a channel qualified as a downlink borrowed by a the data traffic coming from the high security network and destined for the low security network, a channel qualified as a return channel borrowed by the traffic data from the low security network to the high security network” page 4).



The motivation being “it is desirable that the level of security can be maintained at a very high level”, “control ensures a very high level of security” (Haury page 2) and “zone of confidence offers the security level of the high security network connected to the 2.11 communication interface”, “low security network is connected to the 2.12 communication interface” (Haury page 4).

32.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heo and Kong, and further in view of Guigui, US Pub 20040186901.

33.	Regarding claim 10, Heo and Kong do not teach data import device configured to perform one further transformation of the data from the network data format into a further data format feature, but in a similar field of endeavor Guigui teaches wherein the data import device (“security proxy”, “data conversion layer”) configured to perform at least one further transformation (“converted into user 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Heo’s and Kong’s system that provides the user a “unidirectional security gateway system, UNIWAY, which provides forward error correction” (Heo Abstract) with the features of Guigui’s system to provide “a communications environment” (Guigui [0007]).

The motivation being “communications network data formats may be converted into user profile format compatible with the data storage layer” (Guigui [0011]), “an XML converter that is able to effect a conversion between MAP/TCAP and XML data formats” (Guigui [0039]), and “applications to be distributed over multiple, dissimilar, platforms and allows data to be exchanged on an inter-program basis” (Guigui [0049]).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Heo and Kong, and further in view of Igarashi et al., US Pub 20170289616, hereinafter Igarashi.

35.	Regarding claim 12, Heo and Kong do not teach memory unit for persistently storing the data in the first network zone feature, but in a similar field of endeavor Igarashi teach wherein the data export device has a memory unit for persistently storing the data in the first network zone (“storage unit (persistent cache) storing resources such as applications is preferably constituted by a non-volatile memory” [0171] [0099] [0658]).


Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Heo’s and Kong’s system that provides the user a “unidirectional security gateway system, UNIWAY, which provides forward error correction” (Heo Abstract) with the features of Igarashi’s system to provide a “data distribution systems via broadcast waves and networks” (Igarashi [0103]) and “transmitting device 20 such as the broadcast server 21 supplies an application for displaying weather information [] to the receiving device 30 along with a program distribution” (Igarashi [0161]) and “a weather display application is a program displayed by a browser” (Igarashi [0169]). 

.

Conclusion
36.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

37.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
June 16, 2021